DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 6, the term "about 2% to about 4%" in these claims is a relative term which render the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "about 2% to about 4%" could be interpreted as 2% - 4%, 1% - 3%, 1% - 5%, 2% - 6%, 3% - 6%  ... etc. Because there is no standard provided to the limitation "about" in the specification, all the above mentioned ranges could apply. Hence, the term "about 2% to about 4%" has failed to claim a distinct range and rendered the claim Further, dependent claims 2 -10 are indefinite because they depend from claim 1. 
Regarding claim 6, the term “about eighty” in this claim is a relative term which renders the claim indefinite. The term “about eighty " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
Regarding claim 2 and 12, the term "about 3 percent to about 5 percent" in these claims is a relative term which renders the claim indefinite.  The “about 3 percent to about 5 percent " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The
Regarding claim 2 and 12, in the limitation “… a plurality of circular exclusion zones, where the exclusion zone is disposed about the purge opening, such that the diameter of the exclusion zone…” a reference is made to “the exclusion zone” after disclosing “a plurality of circular exclusion zones”. Here, it is not clear if the term “the exclusion zone” refers to all of the plurality of circular exclusion zones initially introduced or a subset of the plurality of circular exclusion zones. Hence, the limitation renders both claims (claim 2 and 12) indefinite. Appropriate correction is required.
Regarding claim 11, the terms "about 2% to about 4%", “about 15% to about 19 %” and “about 22 % to about 26%” in this claim are a relative terms which render the claim indefinite.  The term "about 2% to about 4%" , “about 15% to about 19 %” and “about 22 % to about 26%” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Regarding claim 16, the terms "about 2% to about 4%" and “about 30% to about 34%”  in this claim are a relative terms which renders the claim indefinite.  The term "about 2% to about 4%" and “about 30% to about 34%” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "about 2% to about 4%" could be interpreted as 2% - 4%, 1% - 3%, 1% - 5%, 2% - 6%, 3% - 6%  ... etc. 
Regarding claim 16, the term “about eighty” in this claim is a relative term which renders the claim indefinite.  The term “about eighty " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about eighty " could be interpreted as 76, 77, 78, 79, 80, 81, 82, 83, 84  ... etc. Because there is no standard provided to the limitation "about" in the specification, all the above mentioned number of third peaks could apply. Hence, the term "about eighty” has failed to claim a distinct range and rendered the claim indefinite.
Regarding claim 8 and 18, the term "substantially" in claim s 8 and 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" in "... the thermal barrier "substantially" surrounds the resistive heating element..." dose not distinctly quantify how much of the resistive heating element is surrounded by the thermal barrier. 50% or 60 % or 75 %? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0173127 A1), here in after called Kim, in view of Goto (US 2005/0173411 A1), here in after called Goto, in further view of Goto et al. (US 2005/0258160 A1), here in after called Goto-160.
Regarding claim 1, Kim discloses a substrate heater for a semiconductor processing chamber (a ceramic substrate heater, FIG. 1), the heater comprising: a circular ceramic body having an outer diameter (a circular ceramic substrate 2, 0003); and a resistive heating element embedded in the ceramic body, the resistive heating element disposed in a heater coil pattern (a heating wire 100 is a  coil member that is arranged inside the ceramic substrate 2 and thus emits heat, 0040), the heater coil pattern comprising: an outer sector (the sector covered from  the 4th concentric circle of the heating wire 100 to the perimeter of the ceramic substrate 2, FIG. 4); a primary ring (a first concentric circle about center C of the ceramic heater 2 , FIG.4), the primary ring comprising a first conductive element, wherein the first conductive element comprises a plurality of first peaks (the  first concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, (FIG. 4, 0047)); and a secondary ring (the second concentric circle about center C of the ceramic heater 2 , FIG.4), the secondary ring comprising a second conductive element, wherein the second conductive element comprises a plurality of second peaks (a second concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, (FIG. 4, 0047)), the number of second peaks is greater than the number of first peaks (the number of the plurality of arcs 14 of the second concentric circle is greater that the number of the plurality of arcs 14 of the first concentric circle, FIG. 4) ,
 	Eventhough Kim discloses that the amplitude (A)  of the heating wire 100, defined as: the distance between  peaks of the plurality of curved parts 16 that are disposed to face each,(see FIG. 8), can have different values depending on the location on the radius of the ceramic substrate 2, (0053, 0054), Kim does not explicitly teach that a height of the first peak is from about 2% to about 4% of the outer diameter of the circular ceramic body; and  the height of the second peak is about 2% to about 4% of the outer diameter of the circular ceramic body.  
	However, Goto that teaches a ceramic heater for heating a wafer (0005), also teaches substrate 9 having a diameter Ø of 350 mm and a thickness of 20 mm and a heating resistance 12 embedded in the substrate 9 with a pitch “λ” of 3 was 1 to 7 mm and a thickness of 0.2 mm 
	Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the adjustable amplitude of the heating wire 100 of Kim to have a ratio of the height of the first peak and the second peak of the primary ring and the secondary ring respectively to the diameter of the circular ceramic substrate 2 to be about 2% to about 4%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144. 05- II(B).
	Kim in view of Goto are still silent about a plurality of purge openings disposed in the ceramic body.
	However, Goto-160 that teaches a ceramic heater which has a ceramic base plate and resistance heating elements buried in the ceramic base plate, (0005), also teaches through-holes for introducing purge gas are formed in the ceramic base plate 10, (0029).
	The advantage of these through-holes formed in the ceramic base plate 10 is to introduce purge gases to the heating surface 11 during the manufacturing process.
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the ceramic substrate heater disclosed by Kim in view of Goto to include a plurality of purge openings (through-holes for introducing purge gas) formed in the ceramic body in order to introduce purge gases to the heating surface 11 during the manufacturing process.

    PNG
    media_image1.png
    678
    902
    media_image1.png
    Greyscale

Regarding claim 2, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, wherein the heater further comprises a plurality of circular exclusion zones, wherein the exclusion zone is disposed about the purge opening (note that when through-holes for introducing purge gas are formed in the ceramic base plate 10, it is preferable to provide a pattern of resistance heating elements diverting in areas adjacent to those through-holes, Goto -160 (0029), exclusion zone disposed about the purge gas through-holes), such that the diameter of the exclusion zone is from about 3 percent to about 5 percent of the outer diameter (the diameter of lead wires L, which is proportional to the through-holes, is given to be 0.5mm to 10 mm, Goto -160 (0038) for a ceramic disc plate of diameter 200mm to about 400 mm , Goto -160 (0041), which gives the diameter of the diverting areas (exclusion zones) to have at least about 3.3% of the diameter of the ceramic disc plate).  
Regarding claim 3, Kim in view of Goto in further view of Goto -160 teaches  the substrate heater of claim 1, wherein the first conductive element (first concentric circle of heating wire 100,Kim (FIG. 4)) further comprises: two protruding portions; and a depressed portion, such that the two protruding portions transition to the depressed portion on either side of the depressed portion ( the heating wire 100 is wound as shown in figure 8, to have a zigzag form wherein two protruding portions are formed by the curved portions 16 and a depressed portion formed by connecting parts 17, Kim (FIG.8)).  
Regarding claim 4, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, wherein the first conductive element (first concentric circle of heating wire 100, Kim (FIG. 4)) further comprises: a first segment (connection part 17, Kim (FIG. 8)) ; a second segment (connection part 17 of the other side, FIG. 8); and a rounded segment (curved part 16, Kim (FIG. 8)), wherein the rounded segment connects the first segment to the second segment (the curved part 16 connects the connection parts 17, FIG. 8 of Kim).  
	
    PNG
    media_image2.png
    399
    708
    media_image2.png
    Greyscale

Regarding claim 5, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, further comprising a grounding material (static electricity-generating electrode 5 that is a mesh-shaped metal member arranged inside the ceramic substrate 2 to adsorb and fixe the semiconductor wafer on top of the heating surface, Kim (0003, FIG. 1 and 3)).  
Regarding claim 6, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, further comprising a tertiary ring (a third concentric circle about center C of the ceramic heater 2 , Kim (FIG.4)), the tertiary ring comprising a third conductive element, wherein (the third concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, Kim (FIG. 4, 0047)), the number of third peaks is less than about eighty (the number of the third plurality of arcs 14 (peaks) is 46 (less than about eighty), Kim (FIG. 4)),  and the height of the third peak is about 2% to about 4% of the outer diameter of the circular ceramic body (substrate 9 having a diameter Ø of 350 mm and a thickness of 20 mm and a heating resistance 12 embedded in the substrate 9 with a pitch “λ” of 3 was 1 to 7 mm and a thickness of 0.2 mm and a width “W” of 10 mm( the height of the coil), Goto (0067), here taking the ratio of half of the width “W” to the diameter Ø of the substrate 9 is: 10mm/350mm = 2.857%, hence the height is about 2% to about 4% of the diameter of the substrate).
Regarding claim 10, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, wherein the heater comprises aluminum and nitride (the e ceramic substrate 2 is a circular flat-panel member manufactured by using a ceramic material such as aluminum nitride (AlN), Kim (0037)).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goto in further view of Goto-160 and White (US 2007/0090516 A1) here in after called White.
Regarding claim 7, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1, wherein the heater is disposed over a shaft (shaft 3 that is attached to a bottom surface of the ceramic substrate 2 and has a hole H inside the hollow shaft 3, Kim (0003 and FIG. 1)).
Kim in view of Goto in further view of Goto -160 is silent about the shaft is configured to raise and lower the heater.  
However, White method and apparatus for forming a substrate support, (0011), also teaches a shaft 408 extending from the opposite side of the tool 400, wherein th shaft 408 
The advantage of such actuation mechanism to the shaft is to provide the freedom of movement (rotate, down-up and lateral) of the heating apparatus during the manufacturing process.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the shaft disclosed by Kim to include an actuation mechanism that raises and lowers the heater in order to  provide the freedom of movement (rotate, down-up and lateral) of the heating apparatus during the manufacturing process.
Claims 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goto in further view of Goto-160 and Raj et al. (US 2014/0165915 A1) here in after called Raj.
Regarding claim 8, Kim in view of Goto in further view of Goto -160 teaches the substrate heater of claim 1. But,
Kim in view of Goto in further view of Goto -160 is silent about the resistive heating element further comprising a thermal barrier, and the thermal barrier substantially surrounding the resistive heating element.  
However, Raj that teaches methods and apparatus for reducing thermal losses of a substrate support heater and associated chamber component (0008), also teaches the thermal barrier 180 consists of one or more layers of refractory materials disposed extending around the heating element 170 ( 0032 and FIG. 2).
The advantage of this thermal barrier 180 is to enhance temperature control and/or uniformity across the substrate 120 while utilizing less energy to operate the heating element 170 (0026).
 Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the substrate heater of claim 1 to include a thermal barrier substantially 
Regarding claim 9, Kim in view of Goto in further view of Goto -160 and Raj teaches the substrate heater of claim 8, wherein the thermal barrier comprises zirconium and oxygen (the thermal barrier 180 consists of one or more layers of refractory materials including zirconium (Zr) oxides and combinations thereof, Raj (0032)).
Claims 11 – 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goto in further view of Goto-160 and Nakamura (US 2006/0096972 A1) here in after called Nakamura.
Regarding claim 11, Kim discloses a substrate heater for a semiconductor processing chamber (a ceramic substrate heater, FIG. 1), the heater comprising: a circular ceramic body having an outer diameter (a circular ceramic substrate 2, 0003); and a resistive heating element embedded in the ceramic body, the resistive heating element disposed in a heater coil pattern (a heating wire 100 is a  coil member that is arranged inside the ceramic substrate 2 and thus emits heat, 0040), the heater coil pattern comprising: an outer sector (the sector covered from  the 4th concentric circle of the heating wire 100 to the perimeter of the ceramic substrate 2, FIG. 4); a primary ring (a first concentric circle about center C of the ceramic heater 2 , FIG.4), the primary ring comprising a first conductive element, wherein the first conductive element comprises a plurality of first peaks (the  first concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, (FIG. 4, 0047)); the number of first peaks is less than about fifty-six ((the number of the plurality of arcs 14 of the first concentric circle is less than about fifty-six, FIG. 4) and a secondary ring (the second concentric circle about center C of the ceramic heater 2 , FIG.4), the secondary ring comprising a second conductive element, wherein the second conductive element comprises a plurality of second peaks (a second concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, (FIG. 4, 0047)), the number of (the number of the plurality of arcs 14 of the second concentric circle is less than about eighty, FIG. 4) ,
 	Eventhough Kim discloses that the amplitude (A)  of the heating wire 100, defined as: the distance between  peaks of the plurality of curved parts 16 that are disposed to face each,(see FIG. 8), can have different values depending on the location on the radius of the ceramic substrate 2, (0053, 0054), Kim does not explicitly teach that a height of the first peak is from about 2% to about 4% of the outer diameter of the circular ceramic body; and  the height of the second peak is about 2% to about 4% of the outer diameter of the circular ceramic body.  
	However, Goto that teaches a ceramic heater for heating a wafer (0005), also teaches substrate 9 having a diameter Ø of 350 mm and a thickness of 20 mm and a heating resistance 12 embedded in the substrate 9 with a pitch “λ” of 3 was 1 to 7 mm and a thickness of 0.2 mm and a width “W” of 10 mm( the height of the coil), (0067), here taking the ratio of half of the width “W” to the diameter Ø of the substrate 9 is: 10mm/350mm = 2.857%, hence the height is about 2% to about 4% of the diameter of the substrate. 
	Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the adjustable amplitude of the heating wire 100 of Kim to have a ratio of the height of the first peak and the second peak of the primary ring and the secondary ring respectively to the diameter of the circular ceramic substrate 2 to be about 2% to about 4%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Kim in view of Goto are still silent about a plurality of purge openings disposed in the ceramic body.
	However, Goto-160 that teaches a ceramic heater which has a ceramic base plate and resistance heating elements buried in the ceramic base plate, (0005), also teaches through-holes for introducing purge gas are formed in the ceramic base plate 10, (0029).

	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the ceramic substrate heater disclosed by Kim in view of Goto to include a plurality of purge openings (through-holes for introducing purge gas) formed in the ceramic body in order to introduce purge gases to the heating surface 11 during the manufacturing process.
	Kim in view of Goto in further view of Goto-160 is also still silent about an average radius of the primary ring is from about 15% to about 19% of the outer diameter of the circular body and an average radius of the secondary ring is from about 22% to about 26% of the outer diameter of the circular body.  
	However, Nakamura that teaches a heater is used to heat a semiconductor wafer (0004), also teaches the ratio of the diameters of a primary heating zone D1 is less than 20 % of the outer diameter D, (0149 and FIG.3A) and the ratio of the outer diameter of ta secondary heating zone D2 is less than 40 % of th outer diameter D, (0150, FIG. 3A).
	 Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the ratio of the diameters of the primary ring to be from about 15% to about 19% of the outer diameter of the circular body and an average diameter the secondary ring to be about from about 22% to about 26% of the outer diameter of the circular body, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, wherein the heater further comprises a plurality of circular exclusion zones, wherein the exclusion zone is disposed about the purge opening (note that when through-holes for introducing purge gas are formed in the ceramic base plate 10, it is preferable to provide a pattern of resistance heating elements diverting in areas adjacent to those through-holes, Goto -160 (0029), exclusion zone disposed about the purge gas through-holes), such that the diameter of the exclusion zone is from about 3 percent to about 5 percent of the outer diameter (the diameter of lead wires L, which is proportional to the through-holes, is given to be 0.5mm to 10 mm, Goto -160 (0038) for a ceramic disc plate of diameter 200mm to about 400 mm , Goto -160 (0041), which gives the diameter of the diverting areas (exclusion zones) to have at least about 3.3% of the diameter of the ceramic disc plate).    
Regarding claim 13, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, wherein the first conductive element (first concentric circle of heating wire 100,Kim (FIG. 4)) further comprises: two protruding portions; and a depressed portion, such that the two protruding portions transition to the depressed portion on either side of the depressed portion ( the heating wire 100 is wound as shown in figure 8, to have a zigzag form wherein two protruding portions are formed by the curved portions 16 and a depressed portion formed by connecting parts 17, Kim (FIG.8)).  
Regarding claim 14, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, wherein the first conductive element (first concentric circle of heating wire 100, Kim (FIG. 4)) further comprises: a first segment (connection part 17, Kim (FIG. 8)); a second segment (connection part 17 of the other side, Kim (FIG. 8)); and a rounded segment (curved part 16, Kim (FIG. 8)), wherein the rounded segment connects the first segment to the second segment (the curved part 16 connects the connection parts 17, FIG. 8 of Kim).  
Regarding claim 16, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, further comprising a tertiary ring (a third concentric circle about center C of the ceramic heater 2 , Kim (FIG.4)), the tertiary ring comprising a third conductive element, wherein the third conductive element comprises a plurality of third peaks (the third concentric circle  comprises a plurality of arcs 14 (peaks) of the heating wire, Kim (FIG. 4, 0047)), the number of third peaks is less than about eighty (the number of the third plurality of arcs 14 (peaks) is 46 (less than about eighty), Kim FIG. 4),  and the height of the third peak is about 2% to about 4% of the outer diameter of the circular ceramic body (substrate 9 having a diameter Ø of 350 mm and a thickness of 20 mm and a heating resistance 12 embedded in the substrate 9 with a pitch “λ” of 3 was 1 to 7 mm and a thickness of 0.2 mm and a width “W” of 10 mm( the height of the coil), Goto (0067), here taking the ratio of half of the width “W” to the diameter Ø of the substrate 9 is: 10mm/350mm = 2.857%, hence the height is about 2% to about 4% of the diameter of the substrate), the average radius of the tertiary ring is from about 30% to about 34% of the outer diameter of the circular body (the ratio of the outer diameter of the tertiary heating zone D3 is less than 55 % of th outer diameter D, Nakamura(0151, FIG.3A))
Regarding claim 20, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, wherein the heater comprises aluminum and nitride (the e ceramic substrate 2 is a circular flat-panel member manufactured by using a ceramic material such as aluminum nitride (AlN), Kim (0037)). 
Claims 15 and 18 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goto and Goto-160 in further view of Nakamura and Raj.
Regarding claim 15, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11. But,  
Kim in view of Goto in further view of Goto -160 and Nakamura is silent about a thermal barrier at least partially surrounding the resistive heating element.  
However, Raj that teaches methods and apparatus for reducing thermal losses of a substrate support heater and associated chamber component (0008), also teaches the thermal barrier 180 consists of one or more layers of refractory materials disposed extending around the heating element 170 ( 0032 and FIG. 2).
The advantage of this thermal barrier 180 is to enhance temperature control and/or uniformity across the substrate 120 while utilizing less energy to operate the heating element 170 (0026).

3A)).
Regarding claim 18, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, But,
Kim in view of Goto in further view of Goto -160  and Nakamura is silent about the resistive heating element further comprising a thermal barrier, and the thermal barrier substantially surrounding the resistive heating element.  
However, Raj that teaches methods and apparatus for reducing thermal losses of a substrate support heater and associated chamber component (0008), also teaches the thermal barrier 180 consists of one or more layers of refractory materials disposed extending around the heating element 170 ( 0032 and FIG. 2).
The advantage of this thermal barrier 180 is to enhance temperature control and/or uniformity across the substrate 120 while utilizing less energy to operate the heating element 170 (0026).
 Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the substrate heater of claim 1 to include a thermal barrier substantially surrounding the resistive heating element in order to enhance temperature control and/or uniformity across the substrate while utilizing less energy to operate the heating element as taught in Raj.
Regarding claim 19, Kim in view of Goto and Goto -160 in further view of Nakamura and Raj teaches the substrate heater of claim 18, wherein the thermal barrier comprises zirconium and  (the thermal barrier 180 consists of one or more layers of refractory materials including zirconium (Zr) oxides and combinations thereof, Raj (0032)).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goto and Goto-160 in further view of Nakamura and White.
Regarding claim 17, Kim in view of Goto in further view of Goto -160 and Nakamura teaches the substrate heater of claim 11, (shaft 3 that is attached to a bottom surface of the ceramic substrate 2 and has a hole H inside the hollow shaft 3, Kim (0003 and FIG. 1)).
Kim in view of Goto in further view of Goto -160 and Nakamura is silent about the shaft is configured to raise and lower the heater.  
However, White method and apparatus for forming a substrate support, (0011), also teaches a shaft 408 extending from the opposite side of the tool 400, wherein th shaft 408 facilitates coupling the tool 400 to an actuator that controls the rotation, down-force and lateral motion to the tool 400 (0048).
The advantage of such actuation mechanism to the shaft is to provide the freedom of movement (rotate, down-up and lateral) of the heating apparatus during the manufacturing process.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the shaft disclosed by Kim to include an actuation mechanism that raises and lowers the heater in order to  provide the freedom of movement (rotate, down-up and lateral) of the heating apparatus during the manufacturing process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761